UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/15 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus International Small Cap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Small Cap Fund January 31, 2015 (Unaudited) Common Stocks96.3% Shares Value ($) Australia4.7% Fairfax Media 34,808 24,201 Federation Centres 21,230 49,757 Investa Office Fund 16,585 49,558 IOOF Holdings 2,796 20,399 Nine Entertainment Company Holdings 14,178 19,400 Primary Health Care 7,465 26,735 Programmed Maintenance Services 11,572 19,471 Western Areas 8,210 25,564 Belgium.9% Cofinimmo 365 Canada6.9% Artis Real Estate Investment Trust 3,919 47,958 Canadian Apartment Properties REIT 1,606 35,982 Canfor 1,006 a 25,136 Constellation Software 104 28,817 DeeThree Exploration 4,800 a 20,889 DH 629 17,568 Dollarama 811 38,517 Entertainment One 12,056 49,980 Gran Tierra Energy 9,562 a 20,694 Linamar 555 31,792 Lundin Mining 4,873 a 17,334 Pason Systems 685 9,655 France9.3% Alten 931 39,073 Altran Technologies 2,237 19,822 Establissements Maurel et Prom 2,915 a 23,589 Fonciere des Regions 561 57,589 Imerys 577 41,758 Ingenico 271 28,342 Ipsen 422 21,499 Lagardere 1,074 29,389 Neopost 564 29,258 Orpea 452 29,447 Saft Groupe 750 24,014 SCOR 1,122 34,965 Teleperformance 721 51,751 Valeo 208 29,478 Germany5.2% Aareal Bank 1,076 40,878 Deutsche Lufthansa 2,384 40,534 DMG MORI SEIKI 1,110 36,367 Rheinmetall 969 42,056 Rhoen Klinikum 693 18,387 Stada Arzneimittel 582 18,108 Stroeer Media 804 23,450 TUI 2,165 38,243 Hong Kong.7% Luk Fook Holdings 9,000 Ireland3.3% DCC 478 25,346 Greencore 9,519 44,148 ICON 949 a 53,524 Smurfit Kappa Group 1,707 42,054 Italy4.4% A2A 49,252 46,923 Anima Holding 3,927 a 19,610 Banco Popolare Societa Cooperativa 3,980 a 50,107 Brembo 913 32,110 Finmeccanica 3,881 a 42,378 Recordati 1,762 29,153 Japan21.0% Ain Pharmaciez 1,400 44,943 Air Water 3,000 51,653 Alpine Electronics 2,600 40,237 Calsonic Kansei 8,000 45,440 Chiba Bank 8,000 53,985 CKD 5,700 54,492 Daicel 3,600 44,672 Disco 200 18,348 Ebara 13,000 50,149 Fujitsu General 4,000 39,235 Goldcrest 1,600 24,947 Haseko 6,000 48,727 IRISO Electronics 500 28,989 IT Holdings 2,300 38,163 Japan Aviation Electronics Industry 1,000 22,642 Kawasaki Kisen Kaisha 16,000 45,846 Koito Manufacturing 1,200 38,977 Lintec 1,100 24,222 Lion 5,000 26,959 Message Co. 800 21,378 Nippon Shokubai 2,000 26,901 NS Solutions 900 21,835 Oiles 1,000 18,440 Sanwa Holdings 7,000 48,367 Sawai Pharmaceutical 700 42,452 Showa 2,900 29,331 Sohgo Security Services 1,400 35,907 Tsubakimoto Chain 4,000 32,234 Yaskawa Electric 1,900 24,309 Luxembourg.8% Aperam 1,469 a Netherlands3.3% AerCap Holdings 697 a 27,552 BE Semiconductor Industries 1,162 23,698 Constellium, Cl. A 1,879 a 34,592 Euronext 1,715 a 55,585 TKH Group 795 24,755 New Zealand1.2% Air New Zealand 16,689 31,527 Sky Network Television 6,520 28,659 Norway.7% Opera Software 2,661 Singapore1.1% ComfortDelGro 10,400 22,037 Mapletree Industrial Trust 30,400 34,344 South Korea2.8% BGF Retail 362 26,609 BS Financial Group 3,157 39,795 LF 908 26,041 Mirae Asset Securities 601 a 25,332 OCI Materials 341 a 20,029 Spain2.9% Bankinter 4,184 29,166 Distribuidora Internacional de Alimentacion 7,856 50,697 Liberbank 61,509 43,254 NH Hotel 4,233 a 20,912 Sweden2.2% Boliden 2,227 34,873 Haldex 2,815 38,028 Trelleborg, Cl. B 2,012 36,357 Switzerland7.2% Adecco 711 a 53,222 Aryzta 674 a 50,639 Baloise Holding 309 40,256 Gategroup Holding 1,977 a 54,845 Georg Fischer 33 a 19,799 Helvetia Holding 68 34,675 Julius Baer Group 1,135 a 46,246 Swiss Life Holding 249 a 55,642 United Kingdom17.7% Bellway 1,489 40,691 Britvic PLC 4,616 48,902 Card Factory 12,616 a 52,139 Centamin 36,237 36,572 Close Brothers Group 1,874 42,867 Countrywide 3,121 21,626 Dialog Semiconductor 675 a 25,943 Drax Group 5,146 27,860 Galliford Try 2,300 45,535 Hays 18,012 41,916 Inchcape 2,755 28,817 Jimmy Choo 19,065 50,960 John Wood Group 4,556 39,027 Keller Group 2,908 38,981 Londonmetric Property 20,304 48,741 Merlin Entertainments 4,934 29,918 Micro Focus International 1,797 28,448 Mondi 2,214 39,479 Moneysupermarket.com 10,349 40,920 Pace 7,980 39,965 RPC Group 3,074 25,118 Spire Healthcare Group 9,534 a 46,008 Taylor Wimpey 19,269 39,235 Total Common Stocks (cost $4,809,154) Preferred Stocks1.3% Germany Draegerwerk AG&Co. 254 25,635 Jungheinrich 662 40,202 Total Preferred Stocks (cost $66,030) Other Investment99.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,965,000) 4,965,000 b Total Investments (cost $9,840,184) % Liabilities, Less Cash and Receivables %) ) Net Assets % REITReal Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized depreciation on investments was $22,395 of which $1,479 related to appreciated investment securities and $23,874 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Money Market Investment 99.9 Financial 21.1 Industrial 20.9 Consumer Discretionary 17.3 Materials 10.6 Information Technology 10.3 Health Care 6.7 Consumer Staples 5.9 Energy 3.3 Utilities 1.5 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 115,668 4,671,284 ++ - Equity Securities - Foreign Preferred Stocks+ 65,837 ++ - Mutual Funds 4,965,000 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 By: /s/ James Windels James Windels Treasurer Date: March 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
